TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00582-CV


The University of Texas at Austin, Appellant

v.

Robert Hayes, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY,
NO. 279814, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	The University of Texas at Austin, appellant, has filed an unopposed motion to
consolidate two appeals that it has filed, No. 03-06-00581-CV and No. 03-06-00582-CV, which
challenge, respectively, the trial court's grant of partial summary judgment related to the University's
sovereign immunity defense and the trial court's order denying the University's plea to the
jurisdiction and motion to dismiss based on a waiver of immunity.  Both orders were issued on the
same day from the same judge.  We agree that judicial economy is best served by considering these
two, related matters collectively and, therefore, consolidate cause No. 03-06-00582-CV into No. 03-06-00581-CV. 
 




  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Consolidated
Filed:   October 27, 2006